—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about February 7, 1997, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The summary judgment motion for dismissal of the complaint alleging breach of an employment contract was properly granted since plaintiffs failed to rebut the presumption that they were at-will employees (Sabetay v Sterling Drug, 69 NY2d 329; Murphy v American Home Prods. Corp., 58 NY2d 293; cf., Weiner v McGraw-Hill, Inc., 57 NY2d 458). The employment manuals of Goldome’s predecessors did not create a contract and plaintiffs failed to show that they justifiably relied upon any representations that they could not be terminated without cause such as to induce them to leave their prior employment or that they rejected any employment offers in reliance on such representations. In any event, there was no assurance of termination without cause incorporated into the employment application. Contrary to plaintiffs’ contention, any purported oral assurances made to them by Goldome’s predecessor were insufficient to create an employment contract (see, Diskin v Consolidated Edison Co., 135 AD2d 775, Iv denied 72 NY2d 802). Concur — Milonas, J. P., Nardelli, Williams and Mazzarelli, JJ.